Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on November 26, 2008 File No. 2-73948 File No. 811-3258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. (Check appropriate box or boxes.) DFA INVESTMENT DIMENSIONS GROUP INC. (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Santa Monica CA 90401 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code (310) 395-8005 Catherine L. Newell, Esquire, Vice President and Secretary DFA Investment Dimensions Group Inc., 1299 Ocean Avenue, Santa Monica, California 90401 (Name and Address of Agent for Service) Please send copies of all communications to: Mark A. Sheehan, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8027 It is proposed that this filing will become effective (check appropriate box): [] immediately upon filing pursuant to paragraph (b) [X] on November 30, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on [Date] pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: DFA Short-Term Extended Quality Portfolio DFA Intermediate-Term Extended Quality Portfolio This Post-Effective Amendment No. 112/113 to Registration File Nos. 2-73948/811-3258 includes the following: 1. FACING PAGE 2. CONTENTS PAGE 3. PART A Prospectus relating to the Registrant's DFA Short-Term Extended Quality Portfolio and DFA Intermediate-Term Extended Quality Portfolio series of shares 4. PART B Statement of Additional Information relating to the Registrants DFA Short- Term Extended Quality Portfolio and DFA Intermediate-Term Extended Quality Portfolio series of shares 5. PART C Other Information 6. SIGNATURES November 30, 2008 P R O S P E C T U S Please carefully read the important information it contains before investing. DFA I NVESTMENT D IMENSIONS G ROUP I NC . DFA Investment Dimensions Group Inc. is an investment company that offers a variety of investment portfolios. The Portfolios described in this Prospectus:  Are generally available only to institutional investors and clients of registered investment advisors  Have their own investment objective and policies, and are the equivalent of a separate mutual fund  Do not charge a sales commission or load.  Are designed for long-term investors. DFA S HORT -T ERM E XTENDED Q UALITY P ORTFOLIO DFA I NTERMEDIATE -T ERM E XTENDED Q UALITY P ORTFOLIO I NSTITUTIONAL C LASS S HARES The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS RISK/RETURN SUMMARY 1 A BOUT THE P ORTFOLIOS 1 M ANAGEMENT 1 F IXED I NCOME I NVESTMENT A PPROACH 1 I NVESTMENT O
